DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 07/22/2022 has been entered and acknowledged by the Examiner.
Cancellation of claims 17, 25 and 27 has been entered.
The addition of claims 38-40 has been entered.
Claims 18-24, 26 and 28-40 are pending in the instant application.

Allowable Subject Matter
Claims 18-24, 26 and 28-40 are allowed.
Regarding Claims 21, 28 and 33, the references of the Prior Art of record fails to
teach or suggest the combination of the limitations as set forth in Claims 21, 28 and 33,
and specifically comprising the limitation of “wherein the brazing material layer has a
multilayer structure having a first brazing material layer that is formed on a side
of the carbon film layer and a second brazing material layer that is formed on a
side of the metal pedestal and has a melting point lower than that of the first
brazing material layer’ including the remaining limitations.

Regarding Claims 30 and 35, the references of the Prior Art of record fails to
teach or suggest the combination of the limitations as set forth in Claims 30 and 35 and
specifically comprising the limitation of “wherein the substrate has on a surface
thereof a texture having an average height of 1 µm to 100 µm and a
height/spacing ratio of 1/5 to 5/1” including the remaining limitations.
Claims 22-24, 26, 29, 31-32,34 and 36-40 are allowable, at least, because of their dependencies.
	Examiner Note: Nothing else was found in the Prior Art of sufficient relevance to report.
As stated in the last office action Mukai et al (Japanese Pub. No. 2005/074472, English translation previously provided) teaches brazing a metal base and carbon nanotubes but fails to disclose a second brazing material with the properties as claimed or a textured substrate.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
	
CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407. The examiner can normally be reached M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarere can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DONALD L RALEIGH/Primary Examiner, Art Unit 2879